DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 1/13/2022.  Since the initial filing, claims 1, 3-5, 9-10 and 15 have been amended and no claims have been added or cancelled. Thus, claims 1-15 are pending in the application.
In regards to the previous drawing objections, applicants’ arguments are not persuasive and these objections are therefore maintained with new objections added.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 112 rejections, these arguments have been withdrawn or maintained where necessary.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inclined pulley and the inclination axis of said pulley of claim 1 and the exoskeleton, wearable exoskeleton and exosuit of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 6, 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the limitation “wherein cz is a stiffness, which is chosen such that said user walks with a frequency of natural walking” in line 6.  The claims and the specification define cz as the stiffness but fails to state what this is the stiffness of.  Paragraphs 106-107 imply that             
                 
                =
                 
                
                    
                        
                            k
                        
                        
                            m
                        
                    
                
            
          where [Symbol font/0x77] is the frequency, k is the spring stiffness and m is the mass attached to the spring.
Claim 5 recites the limitations “cxs, az and cx” in lines 4 and 10.  The claims and specifications state that these are positive constants but provides no further information.  There is no discussion in the disclosure as to what these constants are intended to represent or how they are acquired.
Claim 8, being dependent of claim 5, inherits this rejection.  Art was not applied to these claims as Examiner could not evaluate the unknown variables.  Examiner reserves the right to apply art once the 112 issues are resolved.
Claim 6 recites the limitation “wherein cy is stiffness” in line 5.  The claims and the specification define cy as the stiffness but fails to state what this is the stiffness of.  Paragraphs 106-107 imply that the system as a whole approximates a virtual spring, though these paragraphs do not discuss cy.  For the purpose of examination, Examiner has interpreted this limitation as intending to mean a spring element with a stiffness.
Claim 13 recites the limitation “wherein the apparatus is selected from the group consisting of cable robot, trunk support, exoskeleton, wearable exoskeleton and exosuit” in line 1-2.  The specification does not describe any embodiments consisting of an exoskeleton, a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an inclination axis of the pulley parallel to the respective rail” in line 7-8.  It is unclear as to what this is intended to mean.  The term “inclination axis” is commonly used to refer to the offset between a planet’s axis or rotation and the perpendicular to the plane of its orbit.  This definition cannot be applied to the structure as claimed and there is no description in the specification that clarifies this limitation.  For the purpose of examination, Examiner has taken this to mean the axis about which a pulley structure may be rotated in order to become inclined.
Claim 4 recites the limitation “the average” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an average” to overcome this rejection.
Claim 7 recites the limitation that the “controller is passive” in line 2.  It is unclear what exactly “passive” in intended to mean.  According to at least paragraphs 44-45 and 123-120 of the instant specification, passivity refers to application of forces to the apparatus as defined by particular functions.  As seen in the instant specification paragraph 124-130.  These paragraphs 
Claim 10 recites the limitation “transparent mode” in line 3.  It is unclear what is meant by this description.  At least paragraph 136 of the instant specification defines this as corresponding to minimal upward force to enable robot-subject interaction but fails to provide adequate details as the intended parameters.  The specification only provides an example force of 4 kg without discussing whether this is a singular and set constant force value or one that changes depending on the user or how such measure is determined.  For the purpose of examination, Examiner has interpreted this to mean that the force applied may be altered as needed to suit the requirements of the user and the action.
Claim 15 recites the limitation “to restore the postural orientation” in line 3.  It is unclear what is intended by this limitation as there is no indication as to what the orientation is being restored from.  For the purpose of examiner, Examiner is interpreting this to mean that the apparatus can maintain the upright position of the user.
All dependent claims inherit the rejections of the preceding claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallery (EP 2626051) in view of Burke (US 2021/0069052).
In regards to claim 1, Vallery discloses an apparatus comprising a robotic support system (support system 1) for a user (user 4), said apparatus comprising a controller (controller 94, paragraph 59 and 60) for said robotic support system, said apparatus comprising: the robotic support system, wherein the robotic support system comprises one or more rails (guide rails 21and 22), at least two deflection units guided by each rail of the one or more guide rails (deflection units 31, 32, 33 and 34, paragraph 50), and at least one cable per rail of the one or more guide rails (ropes 41-44, paragraph 52), wherein each deflection unit comprises a cart carrying an inclinable pulley (roller 344) with an inclination axis of the pulley parallel to the respective rail (pivoting axis A parallel to longitudinal axis L, paragraph 54, Fig 5), wherein the at least one cable connects the at least two deflection units on each guide rail to form a trolley (paragraph 50 and 52), and the robotic support system adapted to apply one or more of a z-direction force Fzsup, x-direction force Fxsup and y-direction force Fysup, or any combination thereof (four rope forces sum into a three dimensional force vector F, paragraph 64, Fig 7).
While Vallery does not explicitly disclose that the forces are applied according to the equations: Fzsup=Fz(x,dx/dt, y,dy/dt, z,dz/dt); Fxsup=Fx(x,dx/dt, y,dy/dt, z,dz/dt); Fysup=Fy(x,dx/dt, y,dy/dt, z,dz/dt); wherein Fxsup is a force applied in a forward direction, Fysup is a force applied in a lateral direction, Fzsup is a force applied in an upward direction, where x, y and z are forward, lateral and vertical coordinate positions of a center of mass in a coordinate system that is fixed to a stance foot and rotates with the user, and dx/dt, dy/dt, dz/dt are derivatives with respect to time Vallery teaches a system capable of movement in the x and y plane (paragraph 49) and resolves forces in the z direction (monitors and adjusts force component in z direction, paragraph 75) wherein the controlling unit is capable of calculating multidirectional forces and resolving them to support the weight and assist in motion of a user (apparatus is intended to accommodate user body weight, paragraph 1 and 36, paragraph 31).  While derivatives of the 
Vallery does not disclose wherein the cart is a ball-bearing cart.
However, Burke teaches an assistive device wherein a trolley slides along a guide rail and uses ball bearings (paragraph 125).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vallery such that the cart uses ball bearings as taught by Burke as this is a known method for moving such carts along rails.
In regards to claim 2, Vallery in view of Burke teaches the system of claim 1 and Vallery further teaches wherein the apparatus is a robotic platform that assists trunk movements (harness 95 supports user trunk, paragraph 61, Fig 7) in order to optimize gravity-dependent movements and/or gait interactions (system is for gait training, title, paragraph 6 and 47, Fig 7).
In regards to claim 3, Vallery in view of Burke teaches the system of claim 1 and Vallery further teaches wherein the controller is configured and arranged such that the controller is capable to perform an algorithm to automatically configure the forces applied to the trunk based on user specific needs (user connected to system by harness 95, paragraph 61, Fig 7, system responds to user interaction, paragraph 7 and 28).
In regards to claim 4, Vallery in view of Burke teaches the system of claim 1.
zsup according to the following equation: Fzsup=cz*(z0-z)+Δm*g, wherein cz is a stiffness, which is chosen such that said user walks with a frequency of natural walking, and cz=[Symbol font/0x77]2*Δm; z is a the vertical position of the center of mass of said user; z0 is the average or nominal walking height; Δm is a part of a mass of said user that is compensated by said upward force; g is gravity acceleration; and Fxsup and Fysup are null, Vallery teaches a system capable of controlling applied forces according to the defined equations (apparatus is intended to accommodate user body weight, paragraph 1 and 36, as well as position, paragraph 22, and acceleration of user in three dimensions, paragraph 59, and the rope force may be determined with a spring constant of an associated spring element, paragraph 14, paragraph 31, while frequency and cz (see 112(a) rejection above) are not stated, one skilled in the art would able to calculate them based on known variables) in order to suit the needs of the user (paragraph 7 and 28).  It would therefore have been obvious before the effective filing date of the claimed invention to apply an upward force according to the claimed equation as both the structure and end functional result is taught by the prior art therefore the equations used to implement this result are well within the skill of the art to establish from the prior art of record as the claimed variables are either present or easily determined using those available and known methods.
In regards to claim 6, Vallery in view of Burke teaches the system of claim 1.
While Vallery does not explicitly teach wherein said robotic support system applies said lateral force Fysup according to the following equation: Fysup = cy * y, wherein cy is stiffness, Vallery teaches a system capable of controlling applied forces according to defined equations (paragraph 31, the rope force may be determined with a spring constant or stiffness of an associated spring element, paragraph 14, paragraph 31) in order to suit the needs of the user (paragraph 7 and 28).  It would therefore have been obvious before the effective filing date of the claimed invention to apply an upward force according to the claimed equation as both the structure and end functional result is taught by the prior art therefore the equations used to 
In regards to claim 7, Vallery in view of Burke teaches the system of claim 1.
While Vallery does not explicitly teach wherein said controller is passive, interpreted in light of the instant specification (see 112 rejection above) wherein passive control indicates application of force according to a defined function (instant specification at least paragraph 44-45), Vallery teaches a system capable of controlling applied forces according to defined equations (paragraph 31) in order to suit the needs of the user (paragraph 7 and 28).  It would therefore have been obvious before the effective filing date of the claimed invention to apply a z-direction force and a x-direction force according to the claimed equation as both the structure and end functional result is taught by the prior art therefore the equations used to implement this result are well within the skill of the art to establish from the prior art of record as the claimed variables are either present or easily determined using those available and known methods.
In regards to claim 13, Vallery in view of Burke teaches the system of claim 1 and Vallery further teaches wherein said apparatus is selected from the group consisting of cable robot (system uses ropes, paragraph , Fig 7), trunk support (harness 95 holds user, Fig 7).
In regards to claim 15, Vallery in view of Burke teaches the system of claim 1.
Vallery does not explicitly teach wherein for standing and walking of the user the apparatus provide at least an upward force and a forward force to the trunk of the body of the user in order to restore postural orientation of the body of the user.
However, Vallery teaches that the apparatus aides the user in standing (paragraph 66) and walking (paragraph 37) by application of upwards and horizontal forces (paragraph 6 and 37) to the trunk of the user (harness 95 attached to torso, Fig 7) and allow them to remain upright to move about their environment (Fig 7).
.
Claim 9, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallery (EP 2626051) in view of Burke (US 2021/0069052) as applied to claim 1 above and in view of Micera (EP 2868343).
In regards to claim 9, Vallery in view of Burke teaches the system of claim 1.
Vallery does not teach one or more sensors positioned on or in contact with the user for measuring a shift of a mean antero-posterior position of a center of plantar pressure of said user and wherein the robotic support system is further adapted to apply forward force to said user in order to compensate said shift.
However, Micera teaches monitoring of a foot around a virtual center (the instant specification defines a shift of antero-posterior position of plantar pressure as a shift towards the heel resulting in a backwards tilt, paragraph 169-141, Micera: monitoring of rotation of the foot, paragraph 59 description of fig 14) and Vallery teaches the use of sensors (Vallery: paragraph 27) to monitor user positon and adjust force application to achieve desired user position (Vallery: paragraph 28)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vallery to have one or more sensors positioned on or in contact with the user for measuring a shift of a mean antero-posterior position of a center of plantar pressure of said user and wherein the robotic support system is further adapted to apply forward force to said user in order to compensate said shift as taught 
In regards to claim 10, Vallery in view of Burke teaches the system of claim 1.
While Vallery does not explicitly teach wherein the controller is configured to: set the apparatus in transparent mode, interpreting in light of the specification (see 112 rejection above) wherein transparent means the force applied may be altered as needed to suit the requirements of the user and the action (instant specification paragraph 136), Vallery teaches a control unit that may adjust force as desired (paragraph 67) in order to suit the needs of the user (paragraph 7 and 28).  It would therefore have been obvious before the effective filing date of the claimed invention to apply an upward force according to the claimed equation as both the structure and end functional result is taught by the prior art therefore the equations used to implement this result are well within the skill of the art to establish from the prior art of record as the claimed variables are either present or easily determined using those available and known methods.
Vallery does not teach the controller computing parameters from kinematic recordings of locomotor tasks performed by said user to obtain and optionally store a dataset; and elaborate said dataset with principal component (PC) analysis.
However, Micera teaches a controller computing parameters from kinematic recordings of locomotor tasks performed by said user to obtain and optionally storing a dataset (kinematics are recorded, paragraph 59 description of Fig 14); and elaborate said dataset with principal component (PC) analysis (paragraph 151).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Vallery to compute parameters from kinematic recordings of locomotor tasks performed by said user to obtain and optionally storing a dataset and elaborate said dataset with principal component (PC) analysis a taught by Micera as this would provide the controller with a model of user motion from which to base input (Micera: kinematic recording used to map key gait events and extract features for 
In regards to claim 12, Vallery in view of Burke teaches the system of claim 1.
Vallery does not teach wherein said apparatus is provided with a recording platform for real time acquisition of apparatus-user interactions.
However, Micera teaches wherein said apparatus is provided with a recording platform (paragraph 59 description of Fig 3, paragraph 147) for real time acquisition of apparatus-user interactions (paragraph 28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vallery wherein said apparatus is provided with a recording platform for real time acquisition of apparatus-user interactions as taught by Micera as recording the data would provide multiple basis for comparison to ensure accuracy of any calculations based on performance.
In regards to claim 14, Vallery in view of Burke teaches the system of claim 1.
Vallery does not teach a device for epidural or subdural electrical stimulation.
However, Micera teaches a device for epidural or subdural electrical stimulation (paragraph 29 and 53 and 74).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vallery to have a device of epidural or subdural electrical stimulation as taught by Micera as this is a known way to facilitate locomotion (Micera: paragraph 16).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallery (EP 2626051), Burke (US 2021/0069052) and Micera (EP 2868343) as applied to claim 9 above and in further view of Goffer (US 2003/0093021).
In regards to claim 11, Vallery in view of Burke and Micera teaches the system of claim 9.

However, Goffer teaches a gait-locomotor apparatus with a controller (control unit 12) which uses a neural network (paragraph 185).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Vallery such that said controller utilized an artificial neural network for measuring the shift of the mean antero-posterior position of the center of plantar pressure of said use and for applying forward force to said user in order to compensate said shift as taught by Goffer as this is a known method of controlling gait-locomotor apparatus’ such that the controller may “learn” and adapt to the needs of the specific user (Goffer: paragraph 185).
Response to Arguments
In regards to the arguments concerning the 112 rejections, these arguments are not persuasive.  
In regards to the arguments concerning claim 4, applicant argues that the inclusion of an equation to calculate cz is sufficient to overcome the rejections.  Examiner respectfully disagrees.  Applicant has not addressed Examiner’s concerns regarding the natural walking frequency and the acquisition of said value.  As stated in the rejection above, the specification implies this is a previously known value that is a goal to which the user aims to meet.  However, the specification fails to describe how.  Is this value experimentally determined?  Is such experimental determination based on the current user or one or more other users?  Is it theoretically determined or estimated based on the user’s current gait or physiology?  Is it something that is tuned along with cz while the current user is using the device?
In regards to the arguments concerning claim 5, applicant appears to be contradicting their own claims.  Claim 5 states that az is a constant while the argument refers to a passage in z is the amplitude, a variable value and not a constant.  With respect to the other constants, there is no explanation as to how they are intended to modify the variable to which they are attached.
In regards both to the arguments concerning claim 4 and 6, applicant has not addressed Examiner’s interpretation of the system modeling a virtual spring for the purpose of calculations.  This interpretation has been maintained in the above rejections.
In regards to the arguments concerning the art rejection of independent claim 1, these arguments concern the amendments made to the claims and are addressed in the new rejections entered above.
Arguments in regards to the dependent claims concern their dependency from independent claim 1 and are addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785